UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Information To Be Included In Statements Filed Pursuant To § 240.13d-1(b), (c), and (d) and Amendments Thereto Filed Pursuant To § 240.13d-2 Under the Securities Exchange Act of 1934 (Amendment No. )* Anchor Bancorp (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number) September 9, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 032838104 SCHEDULE 13G Page2of 5 Pages 1 NAMES OF REPORTING PERSONS Joel S. Lawson IV 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER* 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9** 5.77% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * All share numbers reported herein are as of October 11, 2011. ** All ownership percentages reported herein are based on 2,550,000 outstanding shares of the Issuer’s common stock as of September 7, 2011, based on the Issuer’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on September 16, 2011. CUSIP No. 032838104 SCHEDULE 13G Page3of 5 Pages Item 1(a) Name of Issuer: Anchor Bancorp Item 1(b) Address of Issuer’s Principal Executive Offices: 601 Woodland Square Loop SE Lacey, Washington 98530 Item 2(a) Name of Person Filing: Joel S. Lawson IV Item 2(b) Address of Principal Business Office or, if none, Residence: 2040 Grubbs Mill Road Berwyn, Pennsylvania 19312 Item 2(c) Citizenship: United States Item 2(d) Title of Class of Securities: Common Stock, $0.01 par value per share Item 2(e) CUSIP Number: Item 3 Not applicable. Item 4 Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned:147,131 (b) Percent of class: 5.77% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 147,131 CUSIP No. 032838104 SCHEDULE 13G Page4of 5 Pages (ii)Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 147,131 (iv)Shared power to dispose or to direct the disposition of: 0 Item 5 Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following o. Item 6 Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8 Identification and Classification of Members of the Group. Not applicable. Item 9 Notice of Dissolution of Group. Not applicable. Item 10 Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 032838104 SCHEDULE 13G Page5of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: October 14, 2011 /s/ Joel S. Lawson IV Name: Joel S. Lawson IV
